EXHIBIT 10.1

AGREEMENT AND RELEASE

A.       The Parties To This Agreement and Release

           1.         “THE EMPLOYEE” means Dr. Alan E. Barton an individual who
lives at 127 Edgehill Road, Bala Cynwyd, PA 19004.

           2.         “Rohm and Haas” means Rohm and Haas Company, a Delaware
corporation, with its corporate offices at 100 Independence Mall West,
Philadelphia, Pennsylvania, 19106-2399; and any of the subsidiaries or
affiliates, past and present, direct or indirect predecessors, successors,
parents, subsidiaries, business units or affiliated companies of Rohm and Haas
including, without limitation, Rohm and Haas Chemicals L.L.C., Morton
International, Inc., Rohm and Haas Electronic Materials, L.L.C. and Rohm and
Haas Electronic Materials CMP Inc.

           3.         This Agreement and Release shall hereinafter be referred
to as the “Agreement.”

B.       Background 

           4.         THE EMPLOYEE’S service date with Rohm and Haas is February
20, 1984.

           5.         THE EMPLOYEE’S Last Day Worked (“LDW”) will be December
31, 2008, when he will separate from Rohm and Haas. If THE EMPLOYEE’S LDW is a
date earlier than December 31, 2008, certain amounts in this agreement will be
pro-rated to reflect the earlier LDW, and payment terms will be extended as
necessary to comport with applicable laws. In no event will THE EMPLOYEE’S LDW
be a date later than December 31, 2008.

C.       Benefits To Be Paid To THE EMPLOYEE If THE EMPLOYEE Does Not Sign This 
           Agreement Or If THE EMPLOYEE Signs This Agreement And Then Revokes It

           6.         THE EMPLOYEE is free to sign this Agreement or not sign
it. If THE EMPLOYEE chooses not to sign it, or signs it and subsequently revokes
it, THE EMPLOYEE will be eligible to be paid the usual and customary benefits
available to similarly situated Rohm and Haas employees and will be paid for any
currently accrued and unused vacation earned as of December 31, 2008.

           7.         The amounts payable to THE EMPLOYEE will be processed in
the next payroll cycle immediately following expiration of the Review Period
described in Paragraph 24 below. Any indebtedness or amounts owed by THE
EMPLOYEE to Rohm and Haas, including, but not limited to, arrearages on THE
EMPLOYEE’s corporate credit card, will offset any monies otherwise to be paid to
THE EMPLOYEE under Paragraph 6 of this Agreement.

D.       Benefits To Be Paid To THE EMPLOYEE If THE EMPLOYEE Signs This
Agreement
           And Does Not Revoke It

           8(a).     If THE EMPLOYEE signs this Agreement within the Review
Period as defined in Paragraph 24, below, and does not revoke it, THE EMPLOYEE
will separate from Rohm and

--------------------------------------------------------------------------------



Haas on the LDW and receive a lump-sum payment in the amount of $525,000.00,
less applicable taxes and withholdings. This payment will be paid to THE
EMPLOYEE on or after July 2, 2009, and no later than July 31, 2009. However, if
THE EMPLOYEE’s LDW is earlier than December 31, 2008, this payment will be made
no sooner than six months and one day after the LDW, and no later than seven
months after the LDW.

          8(b).    THE EMPLOYEE will be paid for any currently accrued and
unused vacation or floating holiday earned as of December 31, 2008. This payment
will be made as soon as administratively feasible, but no later than 60 days
from the later of the date that this Agreement is signed and received by Rohm
and Haas, or the LDW.

          8(c).    To compensate THE EMPLOYEE for agreeing to remain employed
with Rohm and Haas until December 31, 2008, as well as for all of THE EMPLOYEE’s
obligations under this Agreement, Rohm and Haas has agreed to make an additional
payment to THE EMPLOYEE that would not otherwise be payable to THE EMPLOYEE, in
the amount of $619,000.00. This payment will be paid to THE EMPLOYEE on or after
July 2, 2009, but in no event later than July 31, 2009.

          9.         If the Board of Directors of Rohm and Haas grants awards
under the Annual Incentive Award Plan for the year 2008, then THE EMPLOYEE will
be eligible for a pro-rated award for work performed through THE EMPLOYEE’s LDW;
such an award to be determined in accordance with the terms and conditions of
that Plan, and said award if granted is expected to be paid in or about March
2009. However, if THE EMPLOYEE’s LDW is earlier than December 31, 2008, this
payment will be made no sooner than six months and one day after the LDW, and no
later than seven months after the LDW. By signing this Agreement, THE EMPLOYEE
expressly acknowledges that no award will be paid if the Board does not grant
any awards under the Plan or if THE EMPLOYEE is ineligible to receive an award
under the terms and conditions of the Plan at the time of grant.

          10.      THE EMPLOYEE will be paid an amount equivalent to the value
of 17,103 shares of Rohm and Haas Company restricted stock, the value of which
will be calculated based on an average of the highest and lowest stock price on
the LDW. The funds will be paid to THE EMPLOYEE on or after July 2, 2009, and no
later than July 31, 2009. However, if THE EMPLOYEE’s LDW is earlier than
December 31, 2008, this payment will be made no sooner than six months and one
day after the LDW, and no later than seven months after the LDW. THE EMPLOYEE
will also be paid an amount equivalent to the exercise value of all of the
unvested stock options held by THE EMPLOYEE, the value of which will be
calculated using an average of the highest and lowest stock price on the LDW.
This payment will be made no sooner than six months and one day after the LDW,
and no later than seven months after the LDW.

          11.      THE EMPLOYEE will be paid 36/36ths of the Performance Share
Plan Award for the 2006-2008 Performance Cycle using the Performance Share
Target designated for a Level 94 employee. The funds will be paid in the normal
course. However, if THE EMPLOYEE’s LDW is earlier than December 31, 2008, this
payment will be pro-rated accordingly, and made no sooner than six months and
one day after the LDW, and no later than seven months after the LDW.

-2-

--------------------------------------------------------------------------------



          12.      THE EMPLOYEE will be paid 24/36ths of the Performance Share
Plan Award for the 2007-2009 Performance Cycle using the Performance Share
Target designated for a Level 94 employee. The funds will be paid to THE
EMPLOYEE on or after July 2, 2009, and no later than July 31, 2009. However, If
THE EMPLOYEE’s LDW is earlier than December 31, 2008, this payment will be
pro-rated accordingly, and made no sooner than six months and one day after the
LDW, and no later than seven months after the LDW. THE EMPLOYEE will not be
eligible for an Award for the remainder of the 2007-2009 Performance Cycle, and
expressly waives any entitlement to be eligible for or participate in the
2007-2009 Award Cycle that might otherwise apply for time worked in 2008.

          13.      THE EMPLOYEE will be paid 12/36ths of the Performance Share
Plan Award for the 2008-2010 Performance Cycle using the Performance Share
Target designated for a Level 94 employee. The funds will be paid to THE
EMPLOYEE on or after July 2, 2009, and no later than July 31, 2009. However, if
THE EMPLOYEE’s LDW is earlier than December 31, 2008, this payment will be
pro-rated accordingly, and made no sooner than six months and one day after the
LDW, and no later than seven months after the LDW. THE EMPLOYEE will not be
eligible for an Award for the remainder of the 2008-2010 Performance Cycle, and
expressly waives any entitlement to be eligible for or participate in the
2008-2010 Award Cycle that might otherwise apply for time worked in 2008.

          14.       Any indebtedness or monies owed by THE EMPLOYEE to Rohm and
Haas, including, but not limited to, arrearages on THE EMPLOYEE’s corporate
credit card, will offset any monies otherwise to be paid to THE EMPLOYEE under
the terms of this Agreement.

E.       The Release of Claims

          15.       In return for the promises and covenants herein, which
exceed that to which THE EMPLOYEE is otherwise entitled under Rohm and Haas’
policies and practices, THE EMPLOYEE’s representatives, successors, heirs, and
assigns do hereby completely release and forever discharge Rohm and Haas, its
past and present direct or indirect predecessors, successors, parents,
subsidiaries, business units or affiliated companies, its and their respective
past and present directors, officers, attorneys, employees, successors, assigns,
insurers and other representatives (collectively, the “RELEASED PARTIES”), from
any and all manner of claims, demands, actions, causes of action, suits,
arbitration proceedings, debts, costs, judgments, executions, claims and demands
of whatsoever nature, direct or indirect, known or unknown, asserted or
unasserted, matured or not matured, which THE EMPLOYEE or THE EMPLOYEE’s spouse,
children, heirs, parents, siblings, extended family, successors or assigns, or
other representatives, either individually or collectively (“RELEASING
PARTIES”), ever had, now or hereinafter can, shall or may have against the
RELEASED PARTIES, from the beginning of time until, and including, the later of
the LDW, or the date of this Agreement arising out of or in any manner relating
to any and all events or circumstances in any way related to or arising from THE
EMPLOYEE’s employment with Rohm and Haas or any of the RELEASED PARTIES or the
termination of that employment. This Agreement specifically includes, but is not
limited to, any and all claims for wrongful discharge, breach of contract
(whether express or implied), and all forms of employment discrimination in
violation of federal, state or local statute, ordinance, executive order, or
common law (including but not limited to claims for discrimination on the basis
of race, color, religion, sex, national origin, mental or physical disability or
for age

-3-

--------------------------------------------------------------------------------



discrimination under Title VII of the Civil Rights Act of 1964 [42 U.S.C. 2000e
et. seq.], the Age Discrimination in Employment Act [42 U.S.C. 621 et. seq.],
the Civil Rights Act [42 U.S.C. 1981], the Americans With Disabilities Act [29
U.S.C. S 706, 42 U.S.C. 12101 et. seq.], the Family and Medical Leave Act [29
U.S.C. 2601 et. seq.] and any state Human Relations Act or any other such laws
or any and all suits in tort [for personal injury or property damage of any
kind] as well as any and all claims for damages whatsoever kind related to or
arising from THE EMPLOYEE’s employment relationship with Rohm and Haas or any of
the RELEASED PARTIES or separation therefrom.)

            16.      Other than enforcement of this Agreement, THE EMPLOYEE
agrees that THE EMPLOYEE will not seek personal equitable or monetary relief by
filing, charging, claiming, suing or causing or permitting to be filed any civil
action, suit or legal proceeding in connection with any matter occurring at any
time in the past concerning THE EMPLOYEE’s employment relationship with Rohm and
Haas, including any matters occurring beyond the date of this Agreement, or
involving any continuing effect or any acts or practices which may have arisen
or occurred on or prior to the date of this Agreement, as well as any matters
occurring on or before the LDW. THE EMPLOYEE further agrees that should any
person, organization, or other entity file, charge, claim, sue, or cause or
permit to be filed any civil action, suit or legal proceeding involving any
matter occurring at any time in the past, THE EMPLOYEE will not seek or accept
any personal relief in such civil action, suit or legal proceeding. In addition,
this Agreement specifically provides that Rohm and Haas shall not be liable for
payment of any and all claims for costs or attorneys’ fees, if any, incurred by
THE EMPLOYEE in connection with any aspect of THE EMPLOYEE’S employment
relationship with or separation from employment with Rohm and Haas, or any
statements made by Rohm and Haas employees concerning THE EMPLOYEE or THE
EMPLOYEE’S employment at Rohm and Haas.

F.       Claims Not Released

           17.      Notwithstanding the above, this Agreement does not release
any claims possessed by THE EMPLOYEE for benefits under applicable worker’s
compensation statutes arising from any cause or matter not related to THE
EMPLOYEE’S separation from Rohm and Haas, or any rights to recover
post-separation benefits to which THE EMPLOYEE may be entitled under any
applicable Rohm and Haas retirement or other benefit plan.

G.      Non-Solicitation and Non-Competition

          18.      During the two years immediately following the termination of
THE EMPLOYEE’s employment with Rohm and Haas:

(1)       If THE EMPLOYEE has been employed in a sales or marketing capacity,
THE EMPLOYEE will not, directly or indirectly, for himself or for others, sell
or offer for sale Competitive Products or Services within any geographical sales
or service territory to which THE EMPLOYEE was assigned during the last two
years of his employment with Rohm and Haas.

(2)       If THE EMPLOYEE has been employed in a research or technical capacity
or if THE EMPLOYEE has otherwise had access to Confidential Information, THE

-4-

--------------------------------------------------------------------------------





EMPLOYEE will not, directly or indirectly, for himself or for others, render
Competitive Products or Services.

(3)       THE EMPLOYEE may accept employment with a Competitor whose business is
diversified, provided that:

a.       THE EMPLOYEE will not be employed in a competing capacity; and

b.       Rohm and Haas will receive written assurances, satisfactory to Rohm and
Haas, from both the Competitor and from THE EMPLOYEE, that THE EMPLOYEE will not
render services that are directly or indirectly in competition with Rohm and
Haas.

(4)       THE EMPLOYEE will not, directly or indirectly, for himself or for
others, solicit other Rohm and Haas employees for purposes which are directly or
indirectly in competition with Rohm and Haas.

(5)       If THE EMPLOYEE is found to be in breach of this Non-solicitation and
Non-competition clause, the Non-competition period will be automatically
extended for a period equal to the period of the breach.

For the purpose of this paragraph G: “Competitive Product or Service” means any
product, process, system or service of any person or organization other than
Rohm and Haas in existence or under development, which is the same as or similar
to or competes with, or has a usage allied to, a product, process, system or
service upon which THE EMPLOYEE has worked during the last two years of his
employment at Rohm and Haas; and “Competitor” means any person or organization
which is engaged in or is about to become engaged in, research or development,
production, marketing, leasing, selling, or servicing of a Competitive Product
or Service.

H.      Additional Terms of this Agreement

          19.       Except as required by law or legal process, THE EMPLOYEE
shall keep the terms of this Agreement confidential and shall not disclose or
divulge its terms to any persons other than THE EMPLOYEE’S attorney, financial
advisor, or immediate family members who shall also keep the terms confidential.

          20.       THE EMPLOYEE expressly agrees that, following separation
from Rohm and Haas, THE EMPLOYEE remains legally bound by the obligations set
forth in the Rohm and Haas Worldwide Confidentiality and Employment Agreement
(“Exhibit A”), specifically including the post-separation provisions. THE
EMPLOYEE further agrees that the Departing Employee Notice and Acknowledgment of
Continuing Obligations, and Acknowledgment and Records Security Statement
(“Exhibit B”) shall remain in full force and effect and be incorporated into
this Agreement.

          21.       THE EMPLOYEE may name Richard R. Lovely, Executive Vice
President; Director, Human Resources, or his successor as an employment
reference. Rohm and Haas, in turn, agrees that, in response to any request for a
reference concerning THE EMPLOYEE, Mr.

-5-

--------------------------------------------------------------------------------





Lovely will provide only the following reference information: 1) THE EMPLOYEE’S
last job title and dates of employment with Rohm and Haas; and 2) any other
reference which has been mutually agreed to by the parties in writing.

          22.         Nothing in this Agreement shall be deemed an admission of
liability or obligation to THE EMPLOYEE by Rohm and Haas. To the contrary, Rohm
and Haas expressly denies any liability or obligation to THE EMPLOYEE except
that which is expressly provided in this Agreement, and maintains that its
employment relationship with THE EMPLOYEE was at all times proper.

          23.         THE EMPLOYEE expressly acknowledges and agrees that (i)
THE EMPLOYEE is acting of THE EMPLOYEE’S own free will; (ii) THE EMPLOYEE has
been advised by Rohm and Haas to consult with a private attorney of THE
EMPLOYEE’S choosing, at THE EMPLOYEE’S own expense; (iii) THE EMPLOYEE has had
sufficient opportunity to read the terms of this Agreement and consult with a
private attorney; and, (iv) THE EMPLOYEE fully understands all of the provisions
of this Agreement. In addition, THE EMPLOYEE acknowledges and agrees that
neither Rohm and Haas nor any of its employees, agents, representatives or
attorneys have made any promises, representations or reach any other
understanding to or with THE EMPLOYEE concerning the terms or effect of this
Agreement or the intentions of the parties other than what is expressed in this
Agreement. This Agreement constitutes the full and complete understanding and
agreement of the parties, and any prior understandings or agreements not
expressed herein are null and void.

          24.         THE EMPLOYEE expressly acknowledges that THE EMPLOYEE has
a period of 21 days beginning 7/9/08, within which to review, seek legal advice
and consider this Agreement (“Review Period”). THE EMPLOYEE may use all, none or
any part of that period without prejudice to THE EMPLOYEE’S ability to accept
the terms of this Agreement. THE EMPLOYEE further acknowledges that THE EMPLOYEE
understands that changes to this Agreement, whether material or immaterial, will
not restart the time period stated above. THE EMPLOYEE is free to waive in
writing any portion of the Review Period before accepting the terms of the
Agreement. Failure to sign and return the Agreement to Rohm and Haas before the
expiration of the Review Period will render THE EMPLOYEE ineligible for the
benefits described herein and the Agreement presented to THE EMPLOYEE will
immediately become null and void.

          25.         Assuming that THE EMPLOYEE has signed and returned the
Agreement prior to the expiration of the Review Period, THE EMPLOYEE may revoke
the Agreement in writing within seven (7) days of the date THE EMPLOYEE signs
it, counting the day following the date signed as Day One. The Agreement shall
not become effective or enforceable, nor will the benefits described above be
paid, until the revocation period has expired.

          26.         Rohm and Haas expressly reserves the right and ability, at
all times and under any circumstances, to change, suspend, or terminate in whole
or in part the provision of retiree health care benefits or any other benefit,
compensation or stock-related plan, or the contribution amounts. Nothing
contained in this Agreement, or elsewhere, is to be construed as a waiver of
that right or ability, nor as a promise or agreement not to exercise that right
or ability in its sole discretion. Furthermore, no Rohm and Haas employee is or
shall be authorized to waive, or

-6-

--------------------------------------------------------------------------------



promise not to exercise, that right or ability, and any attempt to do so will
not be within their authority and cannot be relied upon.

          27.        The fact that a provision of this Agreement is found
invalid or unenforceable shall not affect the validity or enforceability of the
remainder of this Agreement, and all other provisions of the Agreement shall
remain in full force and effect.

          28.        This Agreement contains the entire understanding and
agreement of the parties regarding the subject matter herein. Changes may only
be made in a writing executed by both parties.

          29.        This Agreement shall be governed by the laws of the
Commonwealth of Pennsylvania, regardless of the location or locations in which
it may be executed, notwithstanding any Pennsylvania choice of law rules to the
contrary.

          30.        This Agreement may be executed in counterparts and will be
valid even though the signatures of all parties do not appear on the same page.
 
 
 

Date:    July 10, 2008    /s/ DR. ALAN E. BARTON                               
        DR. ALAN E. BARTON    Date:    July 10, 2008    /s/ RICHARD R.
LOVELY                                        RICHARD R. LOVELY
FOR ROHM AND HAAS COMPANY  


-7-

--------------------------------------------------------------------------------



Exhibit A
WORLDWIDE CONFIDENTIALITY AND EMPLOYMENT AGREEMENT

In consideration of my employment by Rohm and Haas Company and other valuable
consideration, intending to be legally bound, I agree as follows:

I.        I have received the Rohm and Haas Company Code of Business Conduct and
Ethics and will comply with it.

II.       I will keep all business and trade secrets, including secret processes
of manufacture, research records, personnel records, and all other confidential
information owned by or in the possession of Rohm and Haas as secret and
confidential. I will not use such information other than in an authorized manner
in the course of Rohm and Haas’ business. I will not divulge such information to
outsiders or other unauthorized persons either while employed by Rohm and Haas
or afterwards.

III.     In order to keep my confidentiality obligations and to avoid conflicts
of interest which might arise, I will do the following:  (1) While I am employed
by Rohm and Haas Company I will disclose to any future prospective employers the
existence of this Agreement and the nature of my confidentiality obligations
arising from it before I accept any new position of employment and (2) upon
termination of my employment with Rohm and Haas Company for whatever reason, I
will sign a termination statement which will acknowledge my confidentiality
obligations under this employment agreement (Departing Employee Notice and
Acknowledgment of Continuing Obligations - Exhibit B).

IV.     During the term of my employment with Rohm and Haas Company, I will not
engage or have an interest in any outside business activities or enter into any
consulting agreements which, in the opinion of Rohm and Haas, conflict with the
interests of Rohm and Haas.

V.       I will disclose promptly to Rohm and Haas any and all inventions,
discoveries, and improvements, (patentable or not) conceived or made by me and
all works of authorship created by me during the period of my employment and
relating to the business or activities of Rohm and Haas. I assign all of my
interest therein to Rohm and Haas or its nominee and I will execute all
documents necessary to enable Rohm and Haas to secure patents or copyrights of
the United States or any foreign country or to otherwise protect Rohm and Haas
interest therein. These obligations shall continue beyond the termination of my
employment with respect to inventions, discoveries, and improvements conceived
or made by me during the period of employment.

VI.     I will, on termination of my employment, return to Rohm and Haas all
papers, notes, books, or other documents or property belonging to Rohm and Haas
or relating to its business.

-8-

--------------------------------------------------------------------------------





Exhibit B



     DEPARTING EMPLOYEE NOTICE AND
ACKNOWLEDGMENT OF CONTINUING OBLIGATIONS

           As you terminate your employment with Rohm and Haas, it is important
that you are reminded of obligations about confidential information learned
during your employment. It is in your best interest, and that of Rohm and Haas,
to have this reminder.



Handling of Confidential Information



           Naturally, we will keep all originals and copies of tangible Rohm and
Haas property which was prepared or worked on by you. This includes drawings,
memos, reports, forecasts, estimates, plans, letters, organization charts,
pictures, invention records, notebooks, etc. However, some of the information
you necessarily carry away in your memory is also Rohm and Haas property.

           This acknowledgment confirms your obligation not to use or disclose
without prior consent any confidential information as that term is defined in
this agreement, and especially “trade secrets.” This kind of information is of
great value to Rohm and Haas, as well as its competitors. A good general rule is
to keep all information about Rohm and Haas’ business confidential until it has
become publicly known. A company’s right to have such Confidential Information
protected from dissemination and/ or use without its permission is well
recognized and enforced by the courts since the law includes as a part of every
employment relationship an implied agreement not to use or disclose this
information. Thus, when you accepted employment with Rohm and Haas, just as you
would with any other company, you accepted a legal and ethical obligation not to
use or disclose Confidential Information including “trade secret” or other
proprietary information. This obligation continues even after you terminate your
employment.

           While it is impossible to mention all items of Confidential
Information, a partial list includes marketing and advertising plans, specific
areas of research and development, project work, product formulation, processing
methods, assignments of individual employees, testing and evaluation procedures,
cost figures, construction plans and special techniques or methods of any kind
peculiar to Rohm and Haas, which offer the opportunity for a competitive
advantage. More specifically, Rohm and Haas considers to be Confidential
Information any non-public information which could be used for a competitive
advantage that you have acquired during any tenure at Rohm and Haas. This would
include without limitation any and all unpublished information and knowledge
relating to the development, testing, formulation, manufacture and marketing of
Rohm and Haas products, as well as any and all methods, procedures and
operations relating to the business of Rohm and Haas.

           Particular care may be needed to avoid accidental disclosure of
Confidential Information you have in these areas. Probably the safest course is
simply not to discuss Rohm and Haas information with anyone.

-9-

--------------------------------------------------------------------------------



           On the other hand, you can use any general knowledge and skills you
have acquired as a Rohm and Haas employee, so long as you do not use or disclose
Confidential Information (including trade secrets). You may use your general
creative talents on projects which differ from those with which you became
familiar at Rohm and Haas or your former employers, provided that you do not
draw upon Confidential Information in doing so. You may solve problems in new
projects by drawing upon your general knowledge and skills.



Assignment of Employee Inventions



           Under the terms of your agreement with Rohm and Haas, Rohm and Haas
is legally entitled to all rights in inventions relating to its business which
are made or conceived by you during your employment. Such inventions include all
types of technical, artistic, or commercial creative work, whether or not they
are patentable. They include composition, process and apparatus inventions, as
well as computer programs, sales and promotion plans, copy, art work,
construction plans, etc. Rohm and Haas is entitled to receive a prompt and full
disclosure of such inventions and a worldwide assignment of rights. Rohm and
Haas is also entitled to your complete cooperation in executing papers required
for filing and prosecuting any patent applications and for establishing Rohm and
Haas ownership. If it is necessary for you to do any of these things after
termination, we will pay out-of-pocket expenses and reasonable compensation for
time spent in review of papers or other aspects of such cooperation.

           If at any time you have any questions dealing with your rights and
obligations in connection with any of the foregoing, please let us know.
Specifically, if you have a question about the confidentiality of any
information, please consult with us before using or disclosing that information.
To help avoid the possibility of any future misunderstanding, please read and
sign the following acknowledgment.
 



                                                 ROHM AND HAAS COMPANY



-10-

--------------------------------------------------------------------------------



ACKNOWLEDGMENT AND RECORDS SECURITY STATEMENT

           No later than my last day worked at Rohm and Haas, I will return all
documents containing confidential or trade secret information, including
research notebooks, which I have had in my possession to Rohm and Haas. A list
of the types of documents currently in my possession, including location of such
documents, is provided below. I will retain no copies of such documents in my
possession. I have read the Departing Employee Notice and Acknowledgment of
Continuing Obligations, and understand that my obligations continue beyond the
separation of my employment, except as clarified by any clause in this Agreement
and Release.

           During my employment with Rohm and Haas, I have worked in the
following areas:
_____________________________________________________________________
_____________________________________________________________________
_______________________________________________

           Documents and Location (please use reverse side if additional room is
needed):
_____________________________________________________________________
_____________________________________________________________________
_______________________________________________

-11-

--------------------------------------------------------------------------------





ACKNOWLEDGMENT



          I hereby acknowledge receipt of an Agreement and Release from Rohm and
Haas Company. I understand that the terms of this Agreement and all exhibits are
confidential and I shall not disclose its terms to any persons other than my
attorney, accountant, immediate family members, or other persons as required by
law, who shall also keep the terms confidential.

          The Agreement provides that I have 21 days to review it and decide
whether to accept its terms. I know that I can take this full period to review
the Agreement. I also know that I may elect to sign the Agreement prior to the
expiration of this time period if I so choose and if I notify Rohm and Haas in
writing of my decision to waive the full time period. The decision is completely
mine.

          Rohm and Haas and I agree that changes to this Agreement, whether
material or immaterial, will not restart the time period stated above.
 
 
 

Date:    7/9/2008    /s/ DR. ALAN E.
BARTON                                          DR. ALAN E. BARTON    Date:   
7/9/2008    /s/ RICHARD R. LOVELY                                              
    RICHARD R. LOVELY          FOR ROHM AND HAAS COMPANY 


-12-

--------------------------------------------------------------------------------